DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections under 35 U.S.C. § 103  
Applicant’s arguments, with respect to Claims 15 and 34, filed on 07/01/2021, have been fully considered but they are not persuasive.
Applicant argues, on pages 9-10 of Applicant’s Response, that Ichige does not describe sending captured images from the captured image output unit 103 to fault diagnosis unit 106 for diagnosis processing.
However, Examiner respectfully disagrees. Examiner appreciates the interview with Applicant’s representative on June 24, 2021 and Applicant’s position regarding this issue. After a more thorough review of the references, Examiner finds the process described by Applicant in the 07/01/2021 Response on page 10 noting Ichige paragraph 0025 is not the only process described by Ichige. Ichige also discloses that the image selector 104 selects and outputs any one of the captured images, which are the image data output from the captured image output unit 103, from the camera unit 101. Further, the camera image data 110 output from the camera unit 101 is input to an image-processing unit 105 and a fault diagnosis unit 106. (See Ichige paragraph 0020). Here, Ichige is consistent with Figure 1 in that both types of image data can go to either the image-processing unit 105 or the fault diagnosis unit 106. There is no explicit exclusion of captured image from the fault diagnosis unit. Further, Ichige also describes that the image processing unit 105 can perform processing on the captured image data, and then send a signal from the captured image data after processing to the fault diagnosis unit 106. (See 
In addition, in the 05/25/2021 Final Office Action, Claim 15 (and similarly Claim 34) was rejected using Hagihara to teach performing AD conversion on a basis of a voltage of the first signal line in the first period to generate a first digital code. (See page 7 of 05/25/2021 Final Office Action describing Hagihara discloses a column AD converter 16 that AD-converts the pixel signals output from the unit pixels 3 in paragraphs 0050-51 and Figure 1, where 1 in Figure 1 shows an imaging device). The output of the AD converter is digital pixel data or a digital image. (See Hagihara paragraphs 0050-51 and 0054). In combination with Hagihara, the rejection uses Ichige to teach a diagnosis section that performs diagnosis processing on a basis of the first digital code. Ichige similarly teaches that the captured image output unit 103 includes an AD conversion unit and outputs digitalized image data. (See Ichige paragraphs 0019-20). Ichige also describes that the image processing unit 105 can perform processing on the captured image data, and then send a signal from the captured image data after processing to the fault diagnosis unit 106. (See Ichige paragraphs 0021-22 and 0037-38). Therefore, Ichige does teach sending captured images from the captured image output unit 103 to fault diagnosis unit 106 for diagnosis processing.
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 15 and 34. The rejections of dependent Claims 16, 35, and 39-50 are maintained on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL D SECHSER/Examiner, Art Unit 2483                                                                                                                                                                                                        
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487